DETAILED ACTION

This communication is in response to the Application filed on 14 March 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.

Terminal Disclaimer

The terminal disclaimer filed on 12 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16277271 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is US 20140092007 (Samsung) and US 20200012720 (Elson et al.). Samsung discloses a method implemented on at least one machine including at least one processor (Samsung, para [0084]), memory (Samsung, para [0052]), and communication platform capable of connecting to a network (Samsung – network 3 of para [0047] and fig. 1.) for managing a user machine dialogue (Samsung – para [0027] teaches managing a user machine dialogue), the method comprising: receiving, at a server, a request from a device for a response for answering an utterance of  a user engaged in a dialogue with the device, wherein the request includes information related to a current state of the dialogue (Samsung, para [0031].), wherein the request includes information related to a current state of the dialogue (Samsung, para [0059]. Analyzing the received user’s voice command is analyzing the request for information related to a current state of the dialogue.).
Samsung, though, does not disclose determining the response based on a dialogue tree and the information related to the current state of the dialogue; creating a sub-dialogue tree based on the dialogue tree, wherein the sub-dialogue tree corresponds to a portion of the dialogue tree and is carved out from the dialogue tree in accordance with the response; generating a local dialogue manager with respect to the sub-dialogue tree; and sending the response, the sub-dialogue tree, and the local dialogue manager to the device in response to the request, wherein the sub-dialogue tree and the local dialogue manager are to be, deployed on the device and the local dialogue manager controls  the dialogue with the user on the device based on the sub-dialogue tree. Elson et al. is cited to disclose determining the response based on a dialogue tree and the current state of the dialogue (Elson et al., para [0006]. Here, dialog act corresponds to a dialogue tree.); creating a sub-dialogue tree based on the dialogue tree, wherein the sub-dialogue tree corresponds to a portion of the dialogue tree and is carved out from the dialogue tree in accordance with the response (Elson et al., para [0006]. Here, subordinate dialog act corresponds to a sub-dialogue tree.); generating a local dialogue manager with respect to the sub-dialogue tree (Elson et al., para [0012]. This excerpt shows that the annotations are generated by a dialog manager. And, Elson et al., fig. 2 shows hierarchical annotation records 140 as part of the server.); and sending the response, the sub-dialogue tree, and the local dialogue manager to the device in response to the request, wherein the sub-dialogue tree and the local dialogue manager are to be deployed on the device and the local dialogue manager controls the dialogue with the user on the device based on the sub-dialogue tree (Elson et al., para [0013]. Also, Elson et al., para [0062]. These two excerpts show that the sub-dialogue tree and accompanying annotations (dialogue manager) may be updated, returned, stored on the client (local) device.).

However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations for the service providing device as presented in claim 1: 

creating, by the server for the device, a sub-dialogue tree that determined response, wherein the sub-dialogue tree predicts future content of the dialogue; 

generating, by the server for the device, a local dialogue manager with respect to the sub- dialogue tree, wherein the local dialogue manager is created to drive, on the device without involving the server, the dialogue based on the predicted future content of the dialogue represented by the updated local sub-dialogue tree.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656